DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite creating, performing and outputting limitations, which falls into the abstract idea groupings of  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations creating, performing and outputting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “POS device, unit and 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “POS device and medium”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, POS device and unit)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  The dependent claims further narrow the abstract idea and do not contain any elements that could be considered 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite creation, selection and output means but the original specification as filed does not recite the corresponding structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “creation means, selection means and output means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The (i) disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Pre-Grant Publication No. 2009/02063667 A1 in view of  Rattner U.S. Pre-Grant Publication No. 2017/0068863 A1
As per Claims 1 and 8-10, Smith teaches 
a seat selection means for performing unit which performs a process of selecting a seat to be used by a customer, by the use of the vacant seat information and in collaboration with a POS (Point of Sale) device for handling payment for an item (see para. 142-143); and 
a seat information output means for outputting unit which performs information indicating the selected seat (see para. 43 and 144).
Smith does not explicitly teach the limitation taught by Rattner a vacant seat information creation means for creating unit which creates vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging means for capturing unit which captures an image of the seat space (see para. 34 and 43). It would have been prima facie obvious to one of ordinary skill in the art at . 
Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Pre-Grant Publication No. 2009/02063667 A1 in view of  Rattner U.S. Pre-Grant Publication No. 2017/0068863 A1 in further view of Tyler U.S. Pre-Grant Publication No. 2013/0325526 A1
As per Claims 2 and 11, Smith in view of Rattner teach the device of claim 1 as described above. Smith does not explicitly teach the limitation taught by Tyler wherein the seat selection means, unit, when the vacant seat information indicates a full occupancy state, performs a waiting reservation process on a seat for which a predicted vacancy start time estimated using occupancy start time information on each seat is the earliest, and wherein the seat information output means unit
outputs information indicating the seat having been reserved by the waiting reservation process (see para. 43-44). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Smith and Rattner  to include the teachings of Tyler to allow a user to secure a seat when availability changes, as taught by the cited portion of Tyler. 
As per Claims 3 and 12, Smith in view of Rattner and Tyler teach the device of claim 2 as described above. Smith does not explicitly teach the limitation taught by Tyler
further comprising a storage means for storing unit which stores information representing an occupancy status for each seat and also information representing 
As per Claims 4 and 13, Smith in view of Rattner and Tyler teach the device of claim 2 as described above. Smith does not explicitly teach the limitation taught by Tyler
wherein the vacant seat information creation means unit estimates the predicted vacancy start time by the use of an average occupancy time associated with each day of a week or each time slot (see para. 137 and 141). The motivation is the same as opined above. 
As per Claims 5 and 14, Smith in view of Rattner and Tyler teach the device of claim 2 as described above. Smith does not explicitly teach the limitation taught by Tyler wherein the vacant seat information creation means unit analyzes a customer class of a customer currently using each seat, from an information received from the information means, unit, and estimates the predicted vacancy start time by the use of an average occupancy time associated with each customer class (see para. 59, 165 and 167). The motivation is the same as opined above. Rattner teaches an imaging unit.
As per Claims 6 and 15, Smith in view of Rattner and Tyler teach the device of claim 2 as described above. Smith does not explicitly teach the limitation taught by Tyler wherein the vacant seat information creation means unit estimates the predicted vacancy start time by further use of a number of waiting reservations associated with each seat (see para. 30). The motivation is the same as opined above.
As per Claims 7 and 16, Smith in view of Rattner and Tyler teach the device of claim 2 as described above. Smith does not explicitly teach the limitation taught by Tyler further comprising a coupon information output means for outputting unit which outputs . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,140,921 describes using imaging to determine seat availability in a venue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TONYA JOSEPH/Primary Examiner, Art Unit 3628